DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). 

All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 11/18/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2018/0346638) in view of Dershem (US 8,288,591).
With respect to claims 1, 4-7, and 10-12, Warren discloses a single component resin composition that is delayed cure and method for installing a pipe liner that allows the liner to be fully wet out with a resin and activator and stored for a period of up to six months prior to installation and curing, wherein the resin composition comprises a base containing cyclic anhydride, bisphenol A and bisphenol F resin, and an activator preblend containing liquid bisphenol, granular bisphenol, and tetraethylenepentamine (abstract; claims 1 and 2).  The activator preblend and base are fully blended providing a one component resin composition having a workable pot life of up to six months (page 5, claim 1 in first column).
Warren discloses that the composition can be cured by heat and/or ultraviolet radiation (paragraphs 0013, 0028, and 0042; claim 1) and that heat initiators are added to accelerate the curing process (paragraph 0040), however, it fails to disclose the addition of a photoinitiator.
Dershem discloses curing agents for epoxy resins prepared from phenols (abstract) and teaches that photoinitiators such as dialkoxyacetophenones are used to initiate curing by UV radiation, sometimes in combination with thermal initiators (col. 49, lines 25-49).  An exemplified resin is bisphenol F diglycidy ether (epoxy) (col. 63, lines 58-65).
Given that both Warren and Dershem are drawn to epoxy-phenol resins that are prepared compositions by UV radiation and further given that a photoinitiator is used in UV curing as taught by Dershem, it would have been obvious to one of ordinary skill in the art to utilize a UV photoinitiator as taught by Dershem in the composition and methods taught by Warren in order to accelerate curing.
With respect to claims 2 and 8, Warren discloses that the single component resin remains liquid at temperatures below 160°F (claim 3).
With respect to claims 3 and 9, Warren discloses that the one component composition remains “fully liquid98 and workable” (paragraph 0026).  Therefore, the one component composition would be expected to be liquid before any curing, including curing by exposure to UV light.
With respect to claims 13 and 14, Warren discloses installing a pipe liner by providing a single component resin composition with delayed cure, placed with a pipe in a wet out fashion, inflating the liner, and curing the liner (abstract, paragraph 0028).

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Warren does not employ or suggest using a UV photoinitiator because Warren exclusively discloses heat curing which requires the use of a substantial heat generation source.
	To the contrary, Warren discloses that composition can be cured by heat and/or ultraviolet radiation (paragraphs 0013, 0028, 0042; claim 1).  While Warren fails to disclose a photoinitiator, Dershem is relied upon for disclosing suitable and known curing agents for epoxy resins prepared from phenols such as exemplified bisphenol F glycidyl ether (like Warren) and that photoinitiators are suitably used to initiate curing by UV radiation.

Applicant also argues that Dershem does not disclose a delayed curing composition and therefore should not be relied upon for its teachings regarding photoinitiators used in UV curing.
	Warren already discloses delayed cure, single component epoxy resin compositions, and Dershem is only relied upon for its teachings regarding suitable photoinitiators in UV curing (which is already taught by Warren).  While Dershem does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.  Specifically, Dershem is relied upon to disclose suitable photoinitiators for use in Warren’s UV curing.
	

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701. The examiner can normally be reached 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


vn